               Case 2:17-cr-00149-TLN Document 97 Filed 08/18/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4

 5 Attorney for:
   OSCAR ANDRADE
 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                          CASE NOS. 2:17-CR-0149 TLN &
10                                                                2:08-CR-0079 TLN
                                  Plaintiff,
11                                                      STIPULATION AND ORDER TO CONTINUE J&S
                            v.                          AND DISPOSITIONAL HEARING TO 9/10/20 AT
12                                                      9:30 A.M.
     OSCAR ANDRADE,
13                                Defendant

14

15
                                                STIPULATION
16

17          Plaintiff, United States of America, by and through its counsel, Assistant United States Attorney
18
     James Conolly, and Defendant, OSCAR ANDRADE, by and through his counsel, Dina L. Santos, agree
19

20 and stipulate to reset Judgement and Sentencing and the Dispositional Hearing to September 10, 2020, at

21
     9:30 a.m., in the above-captioned matter. Probation has been notified of the continuance.
22

23          IT IS SO STIPULATED.

24 Dated: August 17, 2020                                   McGregor Scott
                                                            United States Attorney
25

26                                                          /s/ James Conolly
                                                            JAMES CONOLLY
27                                                          Assistant United States Attorney

28
                                                        1
            Case 2:17-cr-00149-TLN Document 97 Filed 08/18/20 Page 2 of 2


 1 Dated: August 17, 2020                       /s/ Dina L. Santos
                                                DINA L. SANTOS, ESQ.
 2                                              Attorney for Oscar Andrade
 3

 4                                          ORDER

 5

 6        IT IS SO FOUND AND ORDERED this 18th day of August, 2020.

 7

 8

 9
                                                     Troy L. Nunley
10                                                   United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
